DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting element” in claims 1 and 11 with specification support in published paragraph [0046].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that the DRB is attached to the patient via a mounting element, which is spaced apart from the stereotactic frame base. The specification refers to mounting arm 541, 641, 741, 841, 941 that is specifically affixed to the frame base 530 (or other fixture such as fixture 630), and only refers to DRB 540 being attached to the frame base 530 “and/or to directly to the patient’s head 528 using auxiliary mounting arms 541, pins, or other attachment mechanisms” [see published 0046]. First, there appears to be a word or words missing from this portion of text which makes it difficult to understand (Does this indicate that the arm is attached directly to the head or that the arm it attached to the head through some other attachment mechanism?).  Further, there is no description of how the same mounting arm that is fixed to a structural component (i.e. see Fig 5C) could be fixed to the patient head.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend from canceled claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al (US Pub 2012/0201421 -cited by applicant) in view of Urquhart et al (US Pub 2005/0049486 -cited by applicant). 
Re claims 1, 7-9, 11, 17-19: Hartmann discloses a method of using a surgical robot for inserting an implant into a brain of a patient and registering an image to a ring-arc assembly [0078; see the robotic control systems], said method comprising:
clamping a skull of patient into a stereotactic frame base mounted to an operating table [0043, 0082, Figure 7; see the fixation device 200 as the frame base which is mounted to table 54];
attaching a dynamic reference base to a patient via a mounting element, wherein the dynamic reference base and the mounting element are positioned spaced apart from the stereotactic frame base [0090; see DRF 230 coupled to the base 200; Fig 7; see the vertical arm and horizontal arm extending from DRB 230 to frame 200, wherein at least the vertical portion is spaced apart from the frame base];
acquiring a medical image of the brain [0080, 0158; see the image data sets including portions of the brain for the cranial procedure];
registering the medical image to dynamic reference base [0087; DFR 230 is used to maintain a registration of image space to patient space];
mounting a frame reference array to the stereotactic frame base [0090; see tracking device 220 coupled to the base 200];
simultaneously tracking a position of the frame reference array and the dynamic reference base [0040, 0083, 0086; see the optical localizer which is considered to be a camera which detects positions of 224 and 234 in the same FOV, thereby being simultaneous];
registering the dynamic reference base to the stereotactic frame base [0090; see the determined orientation of DRF 230 relative the frame base 200];
registering the medical image to the stereotactic frame base [0074, 0082, 0083; see registration of the image space to patient space, see imageable portions 204a-204d that are similar to portions 140a-140d, and see the position of the patient fixating device 200 that is determined in patient space with the tracking system];
removing the frame reference array from the stereotactic frame base [0090; wherein the tracking device 220 that is removed from 220].
Hartmann discloses all features including inserting an implant such as a needle or electrode [0035; see the needle and DBS probe that uses an electrode], but does not disclose attaching a ring-arc assembly to the stereotactic frame base to provide an implant into the brain; setting the ring-arc assembly to a trajectory; inserting the implant into the brain along the trajectory using the ring-arc assembly. However, Urquhart et al teaches of a stereotactic navigation system including attaching a ring-arc assembly to the stereotactic frame base; setting the ring-arc assembly to a trajectory determined by setting dial positions for ring, arc, and xyz offset; inserting the implant into the brain along the trajectory using the ring-arc assembly [0082; see the stereotactic frame 48 and the ring-arc 50 attached thereto, wherein the arc is used to set a trajectory of the instrument at a desired dial position for the ring, arc, and xyz offset, and then insert the instrument at the set trajectory]. It would have been obvious to the skilled artisan to modify Hartmann, to utilize the ring-arc as taught by Urquhart, in order to improve accuracy in delivery of the implant to a target.
Re claims 2, 3, 12, 13: Hartmann discloses the dynamic reference base and frame reference array include a plurality of first optical markers and second optical markers, respectively [0083, 0086; see the respective optical markers 224, 234].
Re claims 4, 14: Hartmann discloses the tracking the position of frame reference array and the dynamic reference base includes using a camera to track the plurality of first optical markers and the plurality of second optical markers [0040, 0083, 0086; see the optical localizer which is considered to be a camera which detects positions of 224 and 234].
Re claims 5, 15: Hartmann discloses acquiring the medical image further includes acquiring a computerized tomography (CT) image of the brain with an intraoperative CT (ICT) fixture attached to frame base, wherein the ICT fixture includes a plurality of third optical markers and a plurality of fiducials [0041, 0140, 0142, Fig 16A, Fig 17; see the CT imaging system and usage of a plurality of reference frames whereby one reference frame distinct from DRF 230 is an ICT fixture attached to the base 200 and includes third optical markers and fiducials; see the optical markers in Fig 16A and the fiducials in Fig 17].
Re claims 6, 16: Hartmann discloses the plurality of fiducials are radio-opaque spheres [0008].
Re claims 10, 20: Hartmann discloses the dynamic reference base is attached to the stereotactic frame base using a rigid linkage (Fig 7; see the arm extending from DRB 230 to frame 200].

Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. Applicant argues that Hartmann discloses that the DRF 230 is attached to the patient fixating device 200, which is different than the claimed base being attached to the patient and spaced from the stereotactic frame. Respectfully, the Examiner disagrees. First, this limitation has brought about a 112a issue. Second, the mounting arm (i.e. the vertical portion of the linkage that couples the DRB to the frame 200) is attached to the patient because it attaches to the frame 200 that is fixed to the patient head. It is also spaced apart from the frame base because it is attached to the base 200 via the horizontal link as shown in Figure 7.
The 112b rejections are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793